Citation Nr: 1401679	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  05-38 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries of the hands and feet (claimed as frostbite of the hands and feet).

2.  Entitlement to service connection for a sinus condition, to include left-frontal sinusitis and allergic rhinitis.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected left eye glaucoma and/or as due to an undiagnosed illness.

4.  Entitlement to service connection for glaucoma of the right eye, to include as secondary to service-connected left eye glaucoma.

5.  Entitlement to an initial evaluation in excess of 10 percent for glaucoma of the left eye.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1981 to June 1985 and from May 1986 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005, January 2007, September 2008, and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the January 2005 rating decision, service connection for glaucoma of the left eye was granted, and an initial 10 percent evaluation was assigned, effective November 1, 2004-the date following the Veteran's discharge from service.  The Veteran timely disagreed with that assigned initial evaluation, and completed appeal of that issue with a November 2005 substantive appeal, VA Form 9.  

The Veteran claimed service connection for frostbite in June 2005, and service connection for that claimed disorder was denied in the January 2007 rating decision.  He disagreed with that decision in a December 2007 correspondence, and completed timely appeal of that claim in a February 2009 substantive appeal, VA Form 9.

Incidentally, the Board notes that May 2005 correspondence and November 2005 VA Form 9 additionally raised the issue of headaches associated with this left eye glaucoma.  The Veteran then submitted a formal claim for that disorder in December 2007.  That issue was denied in the September 2008 rating decision.  In November 2008, the Veteran submitted correspondence requesting reconsideration of the headache issue, which the RO treated as a claim to reopen service connection for new and material evidence.  The RO readjudicated the headache issue in the September 2009 rating decision which additionally denied service connection for right eye glaucoma and sinusitis as well.  The Veteran timely appealed those three issues in an October 2009 notice of disagreement and completed appeal with a timely September 2010 substantive appeal, VA Form 9.

The Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.

In May 2013, the Board remanded the above claimed issues for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issues of entitlement to service connection for right eye glaucoma and entitlement to an initial evaluation in excess of 10 percent for left eye glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  There are no separate and distinct manifestations with respect to claimed residuals of cold injuries of the hands and feet which are not already associated with service-connected Raynaud's disease, tinea pedis of the feet, and/or bilateral pes planus with plantar fasciitis.

2.  The Veteran does not have a current diagnosis of sinusitis, though he is currently shown to have a diagnosis of allergic rhinitis.

3.  The Veteran's service treatment records do not demonstrate any treatment for allergies or allergic rhinitis during military service; he was treated for acute sinusitis in 1981 without any subsequent treatment during military service.

4.  The Board finds that the probative value of the affirmative denials of no sinusitis or hay fever made during military service, coupled with the lack of any treatment after 1981, outweigh the probative value of the Veteran's statements that he was taking over-the-counter medication for his claimed sinus condition throughout his period of service.

5.  Regardless, even assuming an in-service injury is conceded, the evidence of record does not demonstrate that his allergic rhinitis is related to military service, but rather is due to environmental allergens.

6.  By resolving all doubt in favor of the Veteran, his currently-diagnosed headaches are shown to be caused by his service-connected left eye glaucoma.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for residuals of cold injuries of the hands and feet (claimed as frostbite of the hands and feet) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.14, 4.104 (2013).

2.  The criteria establishing service connection for a sinus condition, to include left-frontal sinusitis and allergic rhinitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria establishing service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the favorable decision, discussed below, with regards to the claim of entitlement to service connection for headaches, no further discussion of VCAA notice is required at this time.  This decision represents a full award of benefits sought on appeal.

With respect to the service connection claims for sinus condition and residuals of cold injuries, the Veteran was sent letters in September 2009 and May 2013 that provided information as to what evidence was required to substantiate those claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Those letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  The Veteran's claims were then readjudicated by the AMC in the August 2013 supplemental statement of the case.  Accordingly, no further development is required with respect to the duty to notify as to those issues herein decided.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

VA examinations with respect to the issues on appeal were obtained in June 2013.  An addendum VA medical opinion was obtained in August 2013.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2013 VA examination reports and August 2013 VA medical opinion obtained in this case are adequate, as they were predicated on a full reading of the Veteran's claims file.  Each considers all of the pertinent evidence of record and the statements of the Veteran, and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board acknowledges that the claims herein decided were remanded in May 2013.  The Board requested for a notice letter to be sent, and that was accomplished in May 2013.  The Board additionally requested that the Veteran's VA and any identified private treatment records be obtained and associated with the claims file.  The Veteran has not identified any private treatment records which are outstanding as of this decision, and his VA treatment records through May 2013 have been associated with the Virtual VA efolder.  Finally, the Board requested that the Veteran undergo VA examinations for his headaches, residuals of cold injuries, and sinusitis.  Those examinations were performed in June 2013, and the examiner submitted a clarification opinion of the cold injuries examination in August 2013.  The claims herein decided were readjudicated in an August 2013 supplemental statement of the case.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims on appeal.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).  

The Board notes that none of the Veteran's claimed conditions of headaches, sinusitis, and residuals of cold injuries are listed in 38 C.F.R. § 3.309(a) as chronic diseases.  See 38 C.F.R. § 3.309(a) (2013).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Diseases of allergic etiology, including allergic rhinitis, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380 (2013).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

I.  Cold Injury Residuals

The Board notes that the Veteran is currently service connected for Raynaud's disease, tinea pedis of his feet, and bilateral pes planus with plantar fasciitis.  On appeal, it appears that the Veteran is asserting that he has cold injury symptomatology in addition to the symptoms associated with his already service-connected disabilities.

In his August 2011 hearing, the Veteran essentially argues that he has residuals of a cold injury in addition to his Raynaud's disease and his tinea pedis.  He asserted that he spent some service time stationed in Alaska, "training people in the use of pot belly stoves."  He asserted that he was routinely exposed to -20 or -30 degree temperatures while in Alaska and that he received frostbite while in service.  He indicated that he did not make any complaints while in Alaska regarding his symptomatology, but that his hands and feet would take a while to thaw out after being in the cold, that he suffered some discoloration, and that his hands and feet were currently quick to go numb and tingle if he was exposed to cold weather.

The Veteran's service treatment records document a past medical history of cold exposure while in Alaska.  In a February 2004 service treatment record, the Veteran reported having numbness, tingling, and discoloration (from yellow to green) of his hands and feet after cold exposure.  He also reported increased swelling at times with no problem in the summer time.  These symptoms were diagnosed as Raynaud's phenomenon at that time.  The Veteran was told to stay out of the cold and to use precautions.

In a December 2004 general medical examination report, the Veteran reported that he suffered frostbite in service but that he did not report it due to not wanting a profile.  He noted changes to his first four digits of both hands during cold weather, and was later diagnosed with Raynaud's phenomenon in January 2004.  He noted that the usual attacks occur in cold, damp weather, affecting the first four digits of his hands.  Symptoms consisted of greenish/yellowish discoloration, pain/burning sensation of 10 out of 10, numbness, and edema.  The attacks lasted approximately an hour and rarely occurred in the summer.  He stated that he usually treats this condition with layered clothing and he has to eliminate winter sports; no other functional impairment was noted with respect to his occupation.  On examination, the Veteran demonstrated no skin abnormalities.  His upper and lower extremities were normal on examination with normal radial pulses at that time.  The Veteran's neurological examination was additionally normal on both the right and left sides.  He was diagnosed with Raynaud's phenomenon at that time.

In a June 2005 statement, the Veteran stated that he disagreed with the January 2005 rating decision.  He reported that his hands were swollen and numb on a daily basis since his VA examination, and that sometimes these symptoms lasted all day.  He reported that these symptoms of swelling and numbness began in service when he was stationed in Saudi Arabia.  He reported that these symptoms continued throughout his service until they were diagnosed as Raynaud's disease in January 2004.  The Veteran additionally described symptomatology associated with his wrists in this statement, which he related was due to his bilateral carpel tunnel syndrome.  The Board notes that the Veteran is currently service-connected for bilateral carpel tunnel syndrome.

The Board notes that in private treatment records from Summit, the Veteran was seen for right hand numbness in November 2004.  At that time, the Veteran reported a ten year history of Raynaud's disease.  His current symptoms included getting cold and then his mouth went numb on the right side, though that was resolving; his right hand was numb for three days at that time, and it was getting better.  He reported this was not typical and that it only happens in the summer; "this is different."  The Veteran had tried some neurotin.  After examination, Dr. A.C. noted that he has paresthesia, which was probably related to inflammation and not to Raynaud's.  The Veteran reported hand swelling in July 2005, and hand swelling and joint pain in October 2005; the October 2005 report noted that the Veteran was being referred to Rheumatology, preferably with Dr. V. B.

In the Veteran's December 2005 substantive appeal, VA Form 9, for his Raynaud's disease evaluation, the Veteran stated many of the same symptoms he claims are associated with his cold injury residuals-such as numbness and discoloration-are symptoms related to his Raynaud's disease.

In July 2006, the Veteran was seen for a Rheumatology Consult with Dr. V. B.  The Veteran reported bilateral hand pain, numbness, and edema.  He also reported constant, knee, foot, and wrist pain.  With respect to his hands, the Veteran reported that they "really swell," and were "tight" at times; he stated they felt swollen.  He had lots of morning stiffness for approximately 30 minutes.  He did not have swelling in his knees, ankles, or toes.  He took Motrin as necessary and aspirin daily.  Dr. V. B. noted the Veteran's past history with Raynaud's disease.  After the examination, the Dr. V. B. noted that the Veteran "may have some early inflammatory arthritis, but [his] exam [was] fairly benign today-he has no other systemic diseases."

In November 2006, the Veteran underwent a VA general medical examination.  In that examination, the Veteran reported that he had frostbite while in service in 1997, while he was doing outside training to put up pot-belly stoves in Alaska.  He noted that he was outside six to eight hours a day and that the temperature was -20 to -30 degrees; he reported frostbite of both hands and feet, though he did not report it or seek treatment at that time.  After examination, in which it appears to the Board that the Veteran's neurological and skin examinations were clinically normal, the examiner diagnosed the Veteran with "frostbite," though he did not report where such residuals were positioned or what those residuals were; the examiner additionally did not note the presence or history of Raynaud's disease on that examination.  

In his December 2007 Decision Review Officer (DRO) hearing, the Veteran discussed the symptomatology associated with his Raynaud's disease.  He indicated that the symptoms associated with that disability were swelling and excessive sweating of the hands, pain in his hands, tingling sensations in his extremities, particularly his hands, and cold sensitivity of the hands.  He also believed that he had arthritis of the hands.

In January 2008, the Veteran underwent a VA examination for his claimed cold injuries.  In that examination, the examiner noted that the Veteran had Raynaud's disease, which began about 1998-2000.  It was noted that he was "stationed in Alaska, got very cold and toes and fingers went numb.  [He h]as had Raynaud's type symptoms since then."  The Veteran currently treated his disability with ibuprofen at that time.  That examination listed several "cold-injured areas" and symptomatology, including cold sensitivity, pain, swelling, fungal infections, etc.  However, the examiner specifically diagnosed the Veteran with bilateral tinea pedis and "Raynaud's affecting fingers and toes."  The Veteran's claimed cold symptomatology in this examination appears to be solely attributed to his separately service-connected Raynaud's disease or tinea pedis.  

The Board has reviewed the Veteran's VA treatment records in the claims file since discharge from service.  Those treatment records generally demonstrate treatment for tinea pedis of the bilateral feet, to include onychomycosis and thickening of the nails.  Those records additionally reflect treatment for joint pain and notations of right hand arthralgia, though no X-rays are of record to confirm the existence of right hand arthritis.  The Veteran is additionally noted throughout those records as having a history of Raynaud's with work-ups by outside providers.

In a September 2010 statement, the Veteran indicated that he disagreed with the decision to deny frostbite.  He noted that he reported on his retirement physical that he was frostbitten on his hands and feet while in Alaska, and that he felt the examiner did not address the issue.  He noted that he has discoloration of his hands and feet when they are cold, and could provide other statements from his friends, family and co-workers to that effect.

In the August 2011 hearing, the Veteran again reiterated his assertion that he was frostbitten as a result of his service in Alaska training people to use pot-belly stoves.  He again stated that he did not seek treatment for frostbite during military service.  He also again indicated that he believed that his cold injury was different than his Raynaud's because he "can't be outside . . . for extended periods of time without [his] hands numbing up or [his] feet numbing up."  He also indicated that his "feet [were] a mess, they're all torn up," and that he has "a lot of tingling in [his] hands and fingers."

Finally, the Veteran underwent a VA examination in June 2013 for his claimed cold injuries; that examination was clarified in an August 2013 addendum VA medical opinion.  In the June 2013 examination report, the examiner noted that the Veteran's claims file was reviewed.  On examination, the Veteran was noted as having arthralgia or other type of pain, numbness, color changes, and cold sensitivity of the right hand, as well as all of those symptoms except numbness in his left hand.  The Veteran's bilateral feet had cold sensitivity, numbness, and color changes.  X-rays were obtained at that time which did not demonstrate evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions of his bilateral hands.  

In the August 2013 addendum, the examiner noted that the Veteran was already service-connected for Raynaud's and tinea pedis.  He additionally noted the Veteran had a cold injury in 1998/9.  Based on this and discussion with the Veteran, the Board notes that the Veteran's 4th and 5th fingers color change of the right hand and that his fingers getting cold easily was related to his Raynaud's disease.  The Veteran's finger joint pain was also noted, but was not associated with any specific disorder.  The Board notes that the same symptoms of the left hand were noted as being related to Raynaud's disease, and again, the finger joint pain was left unassociated with any specific disorder.  As for the Veteran's bilateral feet, it was noted that the Veteran's numb 5th toe, discoloration, and that his feet stay cold all the time, bilaterally, were all symptoms associated with his Raynaud's disease.  

The examiner concluded that it was less likely than not that the Veteran's frostbite was incurred in service or caused by the claimed in-service injury or event.  The examiner further noted that the Veteran was already service-connected for Raynaud's disease and that such condition "can be [a] primary[] or secondary" condition.  The examiner continued by stated that "Raynaud's accounts for the Veteran's signs and symptoms" and noted that medical literature supported the conclusion that "Raynaud's phenomenon in the affected part are frequent sequelae to [a] cold injury."  The examiner further stated that "exchanging the Veteran's service connected disability of Raynaud's phenomenon for cold injury (frostbite) with residuals, would not change the Veteran's current symptoms, and in the absence of documentation of a cold injury, and with the established [service treatment record] documentation of Raynaud's the Veteran's disability should remain Raynaud's phenomenon."

In light of the foregoing evidence, the Board finds that service connection for residuals of cold injuries is not warranted on the evidence of record because such would be considered pyramiding.  38 C.F.R. § 4.14 (2013).

In this case, the Board notes that the Veteran has asserted that he has specific symptomatology associated with his cold injuries, including swelling, discoloration, cold sensitivity, numbness, and tingling.  The Veteran has additionally asserted that those symptoms are associated with his Raynaud's disease, which has already been service-connected and evaluated.

The Veteran asserts on appeal that there is a separate disease entity for cold injuries than for his Raynaud's disease; though, the Board notes that the Veteran generally does not actually indicate which symptoms are related to his cold injury and which are due to his Raynaud's disease, and frequently lists the same symptoms as relating to both claimed disorders.  

Insofar as the Veteran asserts that there are two separate disease entities causing his claimed symptomatology, however, the Board must find that the Veteran is not competent to make such an assertion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Throughout the appeal period, the Board notes that the Veteran has asserted cold injury residuals and at least three different examiners-the November 2006, January 2008 and June/August 2013 examiners-associated the claimed cold injury residuals with the Veteran's Raynaud's disease.  In fact, the most recent VA examiner specifically considered whether the Veteran's noted symptomatology was due to either a cold injury residual or due to his service-connected Raynaud's disease.  The examiner, with the exception of the finger joint pain symptom, associated all of the noted symptomatology with Raynaud's disease.

The Board notes that there is evidence of arthralgia of the bilateral hands of record, and that evidence-documented as "finger joint pain" in the August 2013 addendum-has yet to be associated with any underlying disability.  The Board notes that there is no x-ray evidence of arthritis of record at this time, and the most recent VA examination demonstrates that there is no evidence of osteoarthritis.  Thus, even though there is no evidence specifically linking the Veteran's arthralgia/finger joint pain to Raynaud's disease or to a cold injury residual, the Board notes that service connection for arthralgia of the bilateral hands cannot be awarded as a residual of a cold injury as there is no underlying malady that such can be associated with, such as arthritis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted).

Moreover, the Board additionally notes that the Rating Schedule for Raynaud's disease contemplates pain and paresthesias of the extremities.  See 38 C.F.R. § 4.104, Diagnostic Code 7117 (2013).  Such finger joint pain, which has not been specifically attributed to any underlying malady and which is assessed by the Rating Schedule for Raynaud's disease would have been and was considered as a symptom associated with Raynaud's disease when evaluating that condition in the last June 2008 supplemental statement of the case addressing that issue, prior to the Veteran withdrawing appeal of that disability in November 2008.  See Mittleider v. West, 11 Vet. App. 181 (1998); see also 38 C.F.R. § 4.14 (2013).

Furthermore, insofar as the Veteran has asserted that his fungal condition of his feet, including scaling and erythema of his feet, are symptoms of his cold injury residuals, the Board notes that those symptoms have already been contemplated by the evaluations for the Veteran's bilateral pes planus with plantar fasciitis and his tinea pedis disabilities.  There is no evidence of record which documents that those symptoms are due to cold injury residuals instead the already-service-connected disabilities that the Veteran has been evaluated for.  See Mittleider, supra; 38 C.F.R. § 4.14.

Finally, it appears that the most recent VA examiner's opinion demonstrates that the Veteran's Raynaud's disease is a residual of cold injury in-and-of-itself, as based on the medical literature.  The examiner noted that changing the title of the Veteran's disability would not change the symptomatology involved and that based on the established diagnosis from the service treatment records, he would keep the Veteran's service-connected disability as Raynaud's disease.

The Board notes that at this time it has not confronted the issue of whether there was actually a cold injury documented in service, or whether there is a nexus to service.  However, based on the foregoing analysis in this case, the Board finds that discussion of those issues at this time is moot.  

In short, there are no residuals of cold injuries in this case that have not been attributed and evaluated under other service-connected disabilities such that assignment of service connection would not result in pyramiding.  The Board has specifically taken into account the Veteran's assertions with regards to related cold injury residuals and their symptomatology; however, there are no separate and distinct manifestations of symptomatology which are currently unaccounted for by the Veteran's service-connected Raynaud's disease, tinea pedis of the feet, and/or bilateral pes planus with plantar fasciitis.  See 38 C.F.R. § 4.14 (2013); see also Estaban v. Brown, 6 Vet. App. 259 (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).

The Board must therefore deny the Veteran's service connection claim for cold injury residuals in this case, because, again, there are no unaffiliated claimed symptoms of cold injury residuals that an award of service connection in this case would not result in unpermitted pyramiding.  See 38 C.F.R. §§ 3.102, 3.303, 4.14; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability). 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.  Sinus Condition

In the August 2011 hearing, the Veteran indicated that he was treated in service in 1981 for sinusitis and that he was currently treated with VA for allergic rhinitis and sinusitis.  He stated that he has self-medicated his sinus symptoms since military service with over-the-counter medications.  

A review of the Veteran's service treatment records documents that in July 1981, the Veteran had headaches for six days and had a tender forehead.  A sinus x-ray revealed left-frontal sinusitis at that time.  No subsequent treatment or complaints for sinusitis or allergic rhinitis are noted throughout the service treatment records.  The Veteran's sinuses were noted as normal on his May 2004 separation examination, and he specifically denied any sinusitis or hay fever complaints at that time.  The Board additionally notes several other affirmative denials of any sinusitis or hay fever in reports of medical history dated May 1981, April 1986, and June 1998.

The Board notes that in a January 2005 VA general medical examination, the Veteran did not report any sinusitis symptoms and his sinuses were normal.  Likewise, the Board notes that in the November 2006 VA general medical examination, he did not complain of any sinusitis symptoms or problems-though he "suspect[ed] he ha[d] sinus infections on occasion"-and his sinuses were noted as normal at that time.  

The Board notes that the Veteran has complained intermittently of headaches throughout the VA treatment records associated with the claims file, though it does not appear that any actual treatment for sinusitis or allergic rhinitis has been notated in those records.  The Veteran is, however, shown in some of those records to be prescribed Claritin for his seasonal allergies/rhinitis, and he does intermittently complain of "cold symptoms," including sinus congestion.

The Veteran underwent a VA examination for his sinusitis claim in June 2013.  The examiner noted that the claims file was reviewed and indicated that the Veteran was diagnosed with acute sinusitis of the left frontal sinus in July 1981.  The Veteran was additionally noted of having questionable or rule out tension headaches treatment in December 1990 and January 1995, though no definitive diagnosis was given.  The examiner noted the acute sinusitis diagnosis in 1981, though it does not appear any current diagnosis was given at that time.  During the examination, the Veteran reported having been treated for left-frontal sinusitis during service and that he treated his current symptoms with Sudafed or ibuprofen as necessary; the examiner additionally noted that he was prescribed loratadine (Claritin) for his seasonal allergies or rhinitis.  The Veteran further indicated that his symptoms are worse in Tennessee than they were in Alaska; the examiner did note the "much greater incident of high pollen concentrations for more months" in Tennessee than in Alaska.  

On examination, the examiner diagnosed rhinitis, but did not diagnosis sinusitis.  X-rays of the Veteran's sinuses were obtained and yielded normal results.  Following the examination, the examiner concluded that the Veteran's claimed sinusitis was less likely than not incurred in or caused by the Veteran's service.  She noted that the Veteran was treated for acute left-frontal sinusitis once in 1981.  There was no current objective evidence of any chronic sinusitis and the Veteran had no documented treatment for that condition since 2006, when he first began primary care with VA.  The examiner, however, noted that the Veteran was treated for allergic rhinitis with loratadine and had been treated for that condition since 2009.  She noted that the Veteran treated his sinusitis with over-the-counter decongestants and Tylenol.  He complained of crusting around the nose from nasal discharge and headaches with congestion.  She stated that those reported symptoms were most likely related to the allergic rhinitis for which he is diagnosed and medically treated.  She concluded that the Veteran's allergic rhinitis was less likely as not due to his military service and "most likely due to environmental allergens."

Based on the foregoing evidence, the Board finds that service connection for left-frontal sinusitis must be denied.  First, the Board notes that there is no current diagnosis for sinusitis.  The objective evidence does not demonstrate that the Veteran has been treated for or diagnosed with sinusitis since discharge from service in 2004.  The examiner specifically indicated that the Veteran had a diagnosis of allergic rhinitis and not sinusitis in the June 2013 VA examination report.  

While the Board acknowledges that the Veteran has asserted that he has sinusitis, he is not competent to make such an assertion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Accordingly, the Board finds that service connection for sinusitis must be denied as there is no evidence of a current diagnosis of that disorder.  See Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).  

However, insofar as the Veteran has been diagnosed with allergic rhinitis and that such diagnosis is raised by the claim for sinusitis, the Board finds that a current diagnosis for allergic rhinitis has been made during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  Thus, the first element necessary for service connection has been met.

The Board, however, must find that service connection must be denied.  First, the Board notes that the Veteran was not diagnosed with allergic rhinitis during military service; he also did not report any such allergy symptoms or otherwise seek treatment for that condition during military service.  The Veteran was treated for acute sinusitis on one occasion in 1981, and there was no further incidence noted throughout the service treatment records.  

The Board does acknowledge the Veteran's assertions that he treated himself throughout military service with over-the-counter medications for his sinus symptoms.  The Board notes that the Veteran is competent to make that statement and that there is no evidence to undermine the credibility of that statement on the record.  Nevertheless, the Board finds such self-serving statements of continual self-medication with over-the-counter medications to be of low probative value.  

Instead, the Board weighs the Veteran's lack of any treatment subsequent to the isolated 1981 incident of sinusitis, as well as his affirmative denials of no sinusitis or hay fever symptoms in his separation examination, as well as in May 1981, April 1986, and June 1998 reports of medical history, to have greater probative value.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, consistency, with other evidence submitted on behalf of the Veteran, and demeanor of witness (if hearing held)); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  As finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence).  Thus, the Board finds that there is no in-service injury or event in this case.

However, insofar as the Veteran's statements that he self-medicated himself with over-the-counter medications throughout military service are competent and credible evidence of in-service condition, the Board still finds that a denial of service connection is warranted in this case.  The Board notes that the only competent evidence with respect to the nexus requirement in this case is the June 2013 VA examiner's opinion.  That opinion specifically concludes that the Veteran's current allergic rhinitis, which was first diagnosed several years after military service-in 2009-was more likely due to the environmental allergens than to the Veteran's military service.  There is no competent evidence to refute this opinion.

While the Board acknowledges that the Veteran has asserted that his sinus condition is related to military service, he is not competent to render a medical opinion in this case.  See Jandreau, supra.  Moreover, while such lay evidence may be competent and credible in this case, such evidence cannot be used to abrogate the necessity of a nexus in this case.  See Walker, supra.  The June 2013 VA examiner clearly noted the Veteran's statements that he has continually self-medicated himself since service, but rejected that premise in her opinion.

As there is no other competent evidence of record which contradicts the June 2013 VA examiner's opinion in this case, the Board finds that service connection for a sinus condition, to include left-frontal sinusitis and allergic rhinitis, must be denied based on the evidence of record.  See 38 C.F.R. § 3.102, 3.303.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  Headaches 

On appeal, the Veteran has asserted that his headaches are due to his service-connected glaucoma of the left eye.  He has additionally submitted internet articles which indicate that glaucoma can cause headaches in support of his claim.

The Board notes that in a May 2005 statement, the Veteran stated that he "consistently endured discomfort, and other associated problems [with his left eye glaucoma] such as halos floating around the eyes, eye pain, headaches and redness of the eyes."  Additionally, as noted in the Introduction, the Veteran stated in his November 2005 substantive appeal, VA Form 9, for his increased evaluation for left eye glaucoma, that his medication for his glaucoma does not "help with the routine headaches that I have been experiencing as a result of my disease."

The Veteran's service treatment records document treatment for headaches in 1981, of six day duration; such was associated with left-frontal sinusitis at that time.  The Veteran additionally reported bilateral temporal headaches in May 1983 of two week duration; no pathology was found at that time.  

A review of the Veteran's VA treatment records documents intermittent complaints for headaches since discharge from service.  Private treatment records for the Veteran's left eye glaucoma document that he had two different laser surgeries for that condition in June and July 2007.  Those private treatment records additionally document headaches complaints both prior to and after his June 2007 eye surgery.

The Board notes that the Veteran stated in a December 2004 VA eye examination report that he was having headaches on and off for the last 2-3 years.  No diagnosis was made at that time.  

In December 2007, the Veteran asked for a "second time" that a VCAA letter with respect to his claimed headache condition be issued.  

In a May 2008 VA eye examination, it was noted that the Veteran had left eye surgery in July 2006, but that such surgery failed.  Given that failure, two further surgeries to his left eye were performed in June and July 2007.  The Veteran reported that since his surgeries, the pressure in his left eye has been controlled and his pain has improved.  There is no notation of any headaches at that time.  

A February 2008 VA treatment record noted that the Veteran's headaches were worsening, but were without any focal symptoms.  

In a June 2009 statement, the Veteran stated that he was submitting the above noted internet articles and that he was currently being treated at VA for his headaches with Butalbital.  He stated that he had complaints of headaches throughout the last few years both in and out of service.  

Finally, the Veteran underwent a VA examination for his headaches in June 2013.  During that examination, the examiner noted that the Veteran was treated in December 1990 and January 1995 with questionable or rule-out tension headaches, though no definitive diagnosis was given.  The Veteran was diagnosed with tension headaches.  The examiner concluded that the Veteran's headaches were less likely than not related to military service.  The examiner noted that the Veteran was treated twice in service for headaches in 1990 and 1995, though he was not given a definitive headache diagnosis at that time.  The examiner noted that the Veteran reported headaches 2-3 years in the December 2004 examination, which placed the onset of headaches in 2001.  It was noted that the Veteran had been treated at VA for non-specific headaches since 2008 and that his current symptoms were tension headaches.  "It is less likely as not that the current headaches are the same as the two headaches treated while the Veteran was on active duty."  Insofar as the examiner opined as to whether the Veteran's headaches were due to glaucoma, however, the examiner replied: "No-see opinion of June 1, 2013."  The Board notes that statement refers to a June 2013 eye examination.

During the June 2013 VA eye examination, the Veteran reported getting a headache every day prior to having glaucoma surgery and they were localized around the left eye.  He reported that since that time the headaches have become less severe and less often and are not localized around the left eye, but may be temporally located on his scalp or just generalized.  After examination, the examiner opined that the Veteran's headaches were likely caused by his glaucoma in the past (prior to time of glaucoma surgery; high eye pressure as well as use of glaucoma eye drops can cause eye pain and headaches.)  The examiner indicated that this was well documented in the ophthalmic literature and that his opinion was only for the left eye.

In this case, the Board finds that service connection for headaches is warranted.  First, the Board notes that there is a current diagnosis of headaches.

There are incidents of in-service headaches, though the June 2013 VA headache examiner opined that the headaches were not the result of military service.  The Board notes several discrepancies with this opinion, including dates of December 1990 and January 1995 treatment for headaches that do not appear to be in the service treatment records, as well as a history of onset in 2001-during military service-that does not appear to be explained or discussed.  

Regardless, however, the Board finds that service connection can be granted on a secondary basis in this case.  The Board notes that the Veteran is currently service-connected for left eye glaucoma.  The Veteran has been complaining of headaches associated with his left eye glaucoma since at least May 2005-the Board notes that those complaints were recorded with VA prior to any left eye surgery, which appears to have occurred first in July 2006, though there is no evidence of that surgery in the claims file.

The Board notes that the internet articles submitted by the Veteran, as well as the June 2013 VA eye examiner provide the nexus in this case that his headaches are caused by his left eye glaucoma.  As the examiner notes, eye pressure and glaucoma eye drops are known causes of eye pain and headaches in the relevant literature.  The Board finds that this evidence is competent, credible, and highly probative.  

Accordingly, by resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for headaches, as associated with his service-connected glaucoma of the left eye, is warranted on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303, 3.310.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for residuals of cold injuries is denied.

Entitlement to service connection for a sinus condition, to include left-frontal sinusitis and allergic rhinitis, is denied.

Entitlement to service connection for headaches is granted.


REMAND

With respect to the Veteran's increased evaluation claim for left eye glaucoma, the Board finds that a remand is necessary because the Board's May 2013 Remand instructed that the Veteran undergo a VA examination for his left eye which included a Goldman's chart of the field of vision.  While the June 2013 VA examiner checked the box noting that field of vision testing was completed using the Goldman's chart, it does not appear that the chart was associated with the claims file.  38 C.F.R. § 4.77 (2013).  Therefore, the Board finds that a remand is necessary in order to obtain a copy of that Goldman's chart.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

With respect to the service connection claim for right eye glaucoma, the Board notes that a medical opinion from the June 2013 VA examiner, which in pertinent part, stated that the Veteran's right eye glaucoma was not likely service related based on review of his eye records which are well-documented.  The examiner noted that glaucoma was generally a bilateral condition and not uncommon to progress at different rates from one eye to the other.  As reported on gonioscopy exam, the examiner indicated that the Veteran's left eye showed angle recession which may have been caused or aggravated by sports injury in childhood or early adulthood.  The examiner also commented that strong family history of glaucoma was certainly a contributing factor as there was a high genetic pre-disposition for glaucoma.

While the examiner opined that the Veteran's right eye glaucoma was not service-related, he provided no rationale for his opinion other than to state his opinion is "based on review of [the Veteran's] eye records which are well-documented."  Such a rationale is completely inadequate, as it does not engage any evidence of record other than in a generalized way.  Thus, the Board finds that Veteran's claim for entitlement to service connection for right eye glaucoma must be remanded in order to obtain an adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records from the Nashville VA Medical Center, or any other VA medical facility that may have treated the Veteran, for the time period from May 2013 to the present and associate those documents with the claims file.

2.  Attempt to obtain any copies of the Goldman's chart for the Veteran's left eye field of vision which was completed during the June 2013 VA eye examination, and associate that document with the claims file.  If such cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran so notified.

3.  Ask the Veteran to identify private treatment that he may have had for his glaucoma of his bilateral eyes, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA eye examination with an ophthalmologist in order to determine the current nature and severity of the Veteran's service-connected glaucoma of the left eye and whether his claimed right eye glaucoma is related to service or his service-connected left eye glaucoma.  The claims file and all records in Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and any pertinent records in Virtual VA have been reviewed.  All tests deemed necessary should be conducted.  

The examiner should report the Veteran's central visual acuity of the eyes and the visual field of the eyes using Goldman Chart testing with the measurements provided for all relevant quadrants in the eyes, including any notations of diplopia if appropriate.  The completed Goldman charts must be included with the examination report.  

The examiner should additionally discuss whether there is any visual or palpable tissue loss or gross distortion of symmetry of the Veteran's eyes, as well as discussing the size and manifestations of any associated scarring.

The examiner should then opine as to the following: 

(a) Whether the Veteran's right eye glaucoma more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to his military service.  

The examiner should specifically discuss the December 2004 findings with regards to a large cup in the Veteran's right eye and discuss whether such demonstrates an initial manifestation of glaucoma in the right eye within 2 months of his discharge from service, and provide a discussion as to whether such findings are more likely or less likely to impact his opinion with regards to whether the Veteran's right eye glaucoma began in military service.

(b) Whether the Veteran's right eye glaucoma is more likely, less likely, or at least as likely as not caused by or due to his service-connected left eye glaucoma.

(c) Whether the Veteran's right eye glaucoma is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected left eye glaucoma.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of entitlement to service connection for glaucoma of the right eye and entitlement to an increased initial evaluation in excess of 10 percent for glaucoma of the left eye.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


